Fourth Court of Appeals
                                       San Antonio, Texas
                                             October 12, 2016

                                          No. 04-16-00660-CV

                           IN RE Salatiel POLANCO d/b/a D&C Trucking

                                    Original Mandamus Proceeding1

                                                 ORDER

Sitting:         Marialyn Barnard, Justice
                 Patricia O. Alvarez, Justice
                 Jason Pulliam, Justice

       On October 10, 2016, Relator filed a petition for writ of mandamus. This court is of the
opinion that a serious question concerning the mandamus relief sought requires further
consideration. See TEX. R. APP. P. 52.8(b). The respondent and the real parties in interest
may file a response to the petition in this court no later than October 24, 2016. Any such
response must conform to Texas Rule of Appellate Procedure 52.4.

           It is so ORDERED on October 12, 2016.



                                                       PER CURIAM




           ATTESTED TO: _______________________________
                        Keith E. Hottle, Clerk




1
  This proceeding arises out of Cause No. 14-12-30420-MCV, styled Margarita Trevino et al v. Salatiel Polanco
d/b/a D&C Trucking, et al, pending in the 293rd Judicial District Court, Maverick County, Texas, the Honorable
Cynthia L. Muniz presiding.